Citation Nr: 1750793	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ear disorder, to include status post surgery times three and hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1963 to June 1965.  This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is available in the Veteran's electronic file.  This matter was previously remanded by the Board in July 2014 and May 2017 and has since been returned to the Board for further appellate review.  

In addition, the Veteran has perfected an appeal for several increased rating claims.  During that appeal (which is separate from the service connection claim herein on appeal), the Veteran requested a videoconference hearing before a Veterans Law Judge.  That other appeal has been placed on the videoconference hearing docket and will be the subject of a separate decision of the Board. 

FINDING OF FACT

A right ear disorder other than tinnitus did not have its onset in service, and is not otherwise related to the Veteran's period of active service.

CONCLUSION OF LAW

The criteria for service connection for right ear disorder, to include status post surgery times three and hearing loss, are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  This case was first remanded by the Board in July 2014 to obtain a VA examination and opinion on the etiologies of the Veteran's claimed right ear disorders.  Finding the resulting opinion inadequate, the Board remanded the matter again in May 2017 to obtain an adequate addendum opinion.  The requested opinion was provided in May 2017, and the Board finds that it substantially complies with the Board's remand directives.  The examiner addressed all diagnoses of record, and documented that service records were silent for a chronic ear condition.  While the 2017 examiner did not specifically address the Veteran's testimony regarding onset and continuity of right ear symptoms, the Board finds this to be harmless as the Board finds the Veteran's testimony in that regard is not credible.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Law

The Veteran seeks service connection for a right ear disorder, claimed as a right ear injury, that he asserts is etiologically related to exposure to loud military noise.  In this regard, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2017).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

A veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's service treatment records (STRs) are silent as to any complaints related to the ears or hearing.  There is also no documentation of ear disease in service.  The Veteran's May 1965 separation examination showed that he passed a whispered voice test, and audiometric findings showed the following:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
X
0

In his May 1965 report of medical history, the Veteran denied ear trouble or running ears.  
According to post-service medical records, February 1996 records from The Otology Group show that the Veteran complained of right otorrhea, and the impression was right otitis media with tympanic membrane perforation, right Eustachian tube dysfunction, and chronic sinusitis.

In June 1996 the Veteran presented to Baptist Hospital with complaints of recurrent drainage from the right ear, and examination at that time showed right tympanic membrane perforation with ongoing otitis media.  The infection cleared, and he was admitted for elective right typanomastoidectomy.  A July 1996 operative report noted that the Veteran underwent right tympanoplasty with mastoidectomy.

A January 1999 private otology record reported that the Veteran developed a right ear infection in 1996, and underwent a tympanoplasty with mastoidectomy.  It was noted that the Veteran had done well until October 1999, when he complained of drainage from the right ear and a large central perforation was discovered.  The current diagnosis was right tympanic membrane perforation without cholesteatoma.  

A January 1999 operative report from Baptist Hospital noted that the Veteran had chronic right tympanic membrane perforation measuring 40 percent of the area of the tympanic membrane associated with significant conductive hearing loss of approximately 30 to 40 decibels throughout all frequencies.

Private otology records from August 2009 show that the Veteran had a long history of right ear problems, and had undergone tympanic mastoid surgery in 1996 that was revised in 1999.  He had ongoing complaints of intermittent otorrhea from his right ear and recurrent otitis.  Audiometric testing results showed the following: 

Hertz
500
1000
2000
3000
4000
Right ear
40
40
20
X
30

Word recognition score in right ear was 100 percent, but the type of test used was not specified.  The assessment was recurrent right sided tympanic membrane perforation and chronic otitis media.  

August 2009 diagnostic testing showed postoperative changes of the right ear consistent with mastoidectomy, and extensive soft tissue accumulation within the middle air cavity.  The ossicular chain was intact, and tegmen tympani showed no evidence of erosion or dehiscence although it was noted that recurrent cholesteatoma was a consideration.

The Veteran underwent a right tympanoplasty with modified radical mastoidectomy and ossicular chain reconstruction with cartilage graft in October 2009.  At the time it was reported that the Veteran had a long history of progressive right ear hearing loss and pain, and was noted to have a large hole in his ear.  In December 2009 the Veteran presented for a post-operative status check of his right ear, at which time it was noted that he had moderately severe to severe mixed hearing loss.

In March 2010, the Veteran wrote that his right ear injury was from exposure to military noise of tankers shooting and the firing range.  He reported that his right ear had "ringing [and] popping sounds, and I couldn't hear well out of it."  He noted that he sought medical treatment for his ear in 1996 after his hearing got worse.  

At a May 2010 audiological evaluation, the examiner noted that a hearing examination was not completed at the time of the Veteran's enlistment, and that his hearing upon separation was normal in both ears.  The Veteran gave a history of ear surgery in 1979, 1984, and October 2009 for right ear tinnitus.  He said the first two surgeries were performed by Dr. Gary Jackson and the most recent by Dr. Mark Bennett.  The examiner said review of the medical records showed treatment for cholesteatoma.  The Veteran gave a report of a gradual onset of hearing loss that occurred while in the military when he was chronically exposed to high levels of noise as a result of his military duty.  He reported that he first began to notice hearing problems in 1966 or 1967, which he specified was tinnitus. He denied other ear-related symptoms other than tinnitus.  The Veteran reported a history positive for military noise exposure as he worked in tanks and fired weapons.  At the May 2010 examination reliable audiometric results were not obtained.  

The Veteran underwent another VA audiology evaluation in June 2010.  At that time the Veteran reported that it might be possible his hearing loss began during his period of service.  The examiner clarified that the Veteran's right ear surgeries actually took place in 1996, 1999, and 2009.  The examiner then said that the prior audiometric testing results were adequate for rating purposes, and reported them as:

Hertz
500
1000
2000
3000
4000
Right Ear
90
80
75
95
100

Speech recognition score using the Maryland CNC word list was 68 percent in the right ear.  The examiner diagnosed mixed hearing loss in the right ear that was severe to profound and unilateral (right ear) tinnitus, noted that there was a significant conductive component to the right ear hearing loss, and then opined that the tinnitus and hearing loss in the right ear were associated with each other and that the Veteran's right ear hearing loss was unrelated to his period of service.  In support of that opinion, the examiner reported that the Veteran's hearing loss was within normal limits bilaterally upon separation.  The examiner then reported that ear disease was not noted until 31 years after the Veteran's discharge, at which time surgery was performed.  Thus, it was less than a 50 percent probability that the present hearing loss was related to his period of service.  

A June 2010 VA record reported the Veteran first began to notice hearing loss when he was in the infantry.

In an August 2010 statement, the Veteran wrote that he was exposed to loud noises from tanks, guns, and equipment all the time when he was in the military.  He reported he first began to notice symptoms of popping and ringing in his right ear in service, and he reported they continued and got worse over the years.  

An October 2013 audiology record reported the Veteran's right ear surgery had resulted in a canal-wall-down mastoid bowl with no subsequent packing risk.

At the May 2013 hearing, the Veteran reported that in service the sound of grenades, tanks, and weapons would hurt his ear, causing it to ring and pop.  He said he first sought treatment for right ear hearing loss in 1970 in Tennessee by a Dr. Smallgrove, and was told he had a hole in his eardrum but the doctor did not want to treat it at that time.  The Veteran reported that he put off treatment until the 1980s when his right ear began to hurt and aggravate him more and that he had surgery to repair the hole twice in the 1980s at Baptist Hospital, a third around 2007, and a fourth around 2011. The Veteran also reported he had already submitted those records to VA.  His wife reported that he had a stroke the prior month and was not always able to comprehend exactly what was being asked.  When questioned by the VLJ, the Veteran reported that he first started having hearing problems after service when he was getting a lot of dental work done.

Following audiometric testing at an August 2014 VA audiology examination, the examiner diagnosed mixed hearing loss in the right ear and hearing loss disability for VA purposes.  The examiner opined that the Veteran's hearing loss was unrelated to his period of service as the Veteran's hearing was normal at separation.  The examiner cited to an Institute of Medicine study for the proposition that there was insufficient evidence to determine whether permanent noise-induced hearing loss could develop much later in life following the cessation of noise exposure.  With regard to tinnitus, the examiner explained that, while hearing loss and tinnitus could co-exist and have similar etiologies, tinnitus did not cause hearing loss and that tinnitus and hearing loss could exist independently of each other.

Pursuant to the Board's May 2017 remand, an addendum opinion was provided in May 2017 on the nature and etiology of the Veteran's claimed right ear disorders.  The examiner noted diagnoses of right otitis media with tympanic membrane perforation, Eustachian tube dysfunction, chronic sinusitis, tympanic membrane and mastoid surgery, mastoidectomy, excessive tissue accumulation, and cholesteatoma.  The examiner opined that none of those right ear diagnoses were etiologically related to the Veteran's period of active service.  In support of that opinion, the examiner noted the Veteran's STRs were silent with regard to any chronic ear condition or surgery, and that there was otherwise no medical or scientific evidence available supporting an etiological relationship between the diagnosed right ear disorders and the Veteran's period of service.  

The foregoing evidence does not demonstrate that entitlement to service connection for a right ear disorder, to include status post surgery three times with hearing loss, is warranted.  First, the record does not show a diagnosis of sensorineural hearing loss, but rather of mixed and conductive hearing loss.  Thus, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, do not apply in this case as the Veteran does not have a diagnosis of right ear sensorineural hearing loss. 

Second, service connection is not warranted on a direct basis as the most probative evidence of record does not indicate that right ear hearing loss or ear disease has its onset during the Veteran's period of service.  Also, there is no medical nexus between his currently-diagnosed right ear disorders and his period of active service.

With regard to the onset of right ear symptoms, the Veteran's testimony regarding the onset of his hearing loss symptoms has been inconsistent throughout the appeal period.  At separation, the Veteran denied ear trouble.  In March and May 2010, he reported an onset of hearing loss symptoms in service, but at one point he specified he was referring to tinnitus.  See May 2010 audiological evaluation.  In June 2010, however, he only reported that it may be possible his hearing loss began in service, and, when questioned by the VLJ at the 2013 hearing, he reported that his hearing loss began after service.  He has also given inconsistent dates regarding his three right ear surgeries, reporting them over a decade prior to when they actually happened.  See May 2010 audiological evaluation; see June 2013 Board hearing.  In light of the inconsistencies in his report regarding the nature and onset of his right ear symptoms, the Board does not find him to be a reliable historian and his testimony is not considered to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing inconsistent statements, inconsistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  To the extent he appears to use hearing loss and tinnitus interchangeably, such as reporting hearing loss in service but specifying tinnitus, the Board notes he is already service-connected for tinnitus (claimed as right ear ringing and popping).  The Board finds the objective lack of treatment for an ear condition in service or complaints related to the ear to be more probative as to whether the Veteran's right ear symptoms other than tinnitus began in service.

Also, the competent, probative medical evidence of record weighs against the claim. The 2010 examiner adequately opined that right ear hearing loss was not etiologically related to service.  The 2017 VA examiner adequately opined that none of the Veteran's other right ear disorders were etiologically related to his period of service.  There is no medical opinion or other medical evidence to the contrary.  To the extent the Veteran reported that his right ear diagnoses are related to in-service noise exposure, he has not been shown to have the medical expertise necessary to provide an etiological opinion on a complex medical issue.  In sum, there is no competent evidence to support a nexus between the Veteran's currently diagnosed hearing loss and tinnitus and his period of active service.  As the evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claims for service connection for a right ear disorder, to include status post surgery and hearing loss, must be denied. 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Entitlement to service connection for a right ear disorder, to include status post surgery three times with hearing loss, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


